ALLOWABILITY NOTICE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	The amendment filed on Feb. 04, 2022 has placed the application in condition for allowance.  Claims 1, 4, 7, 10, 13, 19, 21, 23, 24, and 26-36 are allowed and claims 2, 3, 5, 6, 8, 9, 11, 12, 14-18, 20, 22, and 25 are cancelled.
	The claimed invention introduces a data editing method to modify an intermediate representation of data.  A change indication is received to change at least a first portion of first data.  Generate second data by using one or more generative models and an intermediate representation being noise or latent variable generated using a neural network based on the first portion of the first data; and replace the first portion of the first data with the second data to generate third data by synthesizing the second data and the first portion of the first data.
The cited references do not prescribe relationship among first portion of first data, second portion of the first data, the first data generation, second data generation, third data generation, and intermediate representation generation in such a way stated in claim language.  
The specific claim language incorporating subject matters that are allowable when combined with the rest limitations in the independent claims 1, 10, and 19 includes: “receive a change indication to change a first portion of first data, the change 
The remaining dependent claims 4, 7, 13, 21, 23, 24, and 26-36 are allowed due to their corresponding dependencies to the independent claims 1 and 10.

Contact
3.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    /Fan Zhang/
								    Patent Examiner, Art Unit 2674